DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 14 June 2022 has been entered; claims 14-16, 20, 21, 23, 25, and 26 remain pending, of which claims 16 and 20 were previously withdrawn.

Response to Arguments
Applicant's arguments, see Pages 5-7 of the Remarks, filed 14 June 2022, regarding the art rejections over Hori and Namekawa have been fully considered but they are not persuasive. Applicant argues that neither Hori nor Namekawa discloses a cartridge filter as claimed; however, both references teach a cartridge filter embodiment, as pointed out below in the rejections.  The rejections over the Kenawy reference have been withdrawn in light of Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 15, 21, 23, and 26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With respect to claim 14, it is unclear whether the limitations “at least 30 mass% of a vinyl alcohol based polymer” are supported within the cartridge filter embodiment, especially with the additional limitations that recite a polymer other than the vinyl alcohol based polymer or an inorganic substance. 
Regarding claims 15, 21, 23, and 26, they are rejected for being dependent on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15, 21, 23, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 14, the limitations are rendered indefinite, as it is unclear what the total mass percent of the chlorine neutralizer encompasses. For example, in the rejections below over Hori, the sheath of the disclosed fiber material is made up entirely of poly(ethylene-co-vinyl alcohol) polymer, meaning that this is the active portion of the fiber in contact with contaminated fluid, while it also contains polyethylene terephthalate core as the “other polymer”.  The Examiner submits that it is unclear whether the “other polymer” or “inorganic substance” counts towards the mass percentage of the chlorine neutralizer, if it is not actively participating in interaction with a contaminated flow of liquid.  For the purposes of examination, the Examiner will consider the “active” portion of disclosed media of a reference as meeting the limitations of the claim. 
Regarding claims 15, 21, 23, 25, and 26, they are rejected for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14, 15, 21, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hori et al. (U.S. Patent Publication # 2014/0363653) as evidenced by Nakayama et al. (EP # 3159444 A1), hereinafter “Hori” and “Nakayama”.
With respect to claims 14, 15, 21, 23, and 25, Hori discloses a sheath-core (“core-clad”) fiber comprising a core component of poly(ethylene terephthalate) (“polymer other than the vinyl alcohol based polymer” that is a “polyester”) and a sheath component of an ethylene-vinyl alcohol copolymer (ethylene content is 44 mol %, a discrete value within “44 mol% to 48 mol%”). Hori does not disclose fiber diameter but does disclose that it that the sheath-core fiber is “Sofista”, manufactured by Kururay Co., Ltd. (Paragraph [0155]). Nakayama teaches that Sofista fibers have an average diameter of 11 µm (Paragraph [0172] [c]), a discrete embodiment within “4 - 50 µm”. The sheath-core fibers of Hori are disclosed as adsorbents or filtration material within a collection or cartridge filter (Paragraphs [0001, 0009, 0095]).
Regarding the limitations “chlorine neutralizer” and “chlorine neutralizing”, it is submitted that intended use limitations are not given patentable weight; the sheath-core (“core-clad”) fibers of Hori are capable of neutralizing a chlorine-containing component. It has been held that a recitation with respect to the manner in which a claim apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex Parte Masham, 2 USPQ2d 1647 (1987)). It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963).
The sheath of Hori’s fiber material is made up entirely of poly(ethylene-co-vinyl alcohol) fibers, as consistent with the limitation “comprises at least 30 mass% of the vinyl alcohol based polymer with respect to a total mass of all components of the chlorine neutralizer”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Namekawa et al. (Biomaterials Science, 2014, 2, 674-679), hereinafter “Namekawa”.
With respect to claims 14 and 21, Namekawa teaches a zeolite-EVOH nanofiber composite comprising nanofibers of ethylene-vinyl alcohol copolymers (Abstract) having diameters ranging from about 250 nm to about 1500 nm, or 0.25 to 1.5 um (Abstract; Fig. 2), wherein 1.5 µm is just under the lower recited bound of the range “4 - 50 µm”, meeting the limitations “a vinyl alcohol in a repeating structural unit” and “ethylene-vinyl alcohol copolymer’, wherein it can be seen in Fig. 3 that the EVOH nanofibers are present at an amount consistent with “at least 30 mass% of the vinyl alcohol based polymer based on all components” (see also the Abstract and the paragraph spanning the columns of Page 675), where the nanofibers are disclosed as the “primary component’. The zeolite is consistent with “inorganic substance”.
Namekawa teaches that the nanofibers in the composite are arranged as a non-woven membrane positioned in a syringe cartridge and sealed (Abstract; Page 676, left column, “Absorption studies of creatinine” paragraph), consistent with “cartridge filter/case” (Fig. 6), wherein at least some of the outer surfaces of the membrane composite comprise the EVOH copolymer based on the appearance of the composite in Fig. 3.
With respect to the limitations “chlorine neutralizer” and “chlorine neutralizing”, it is submitted that these intended use limitations are not given patentable weight; the composite comprising ethylene-vinyl alcohol copolymer nanofibers within the syringe filter sealed body of Namekawa is capable of neutralizing a chlorine-containing component. It has been held that a recitation with respect to the manner in which a claim apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex Parte Masham, 2 USPQ2d 1647 (1987). It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963).
With respect to claim 23, Namekawa discloses that the vinyl alcohol copolymer comprises 44 mol% ethylene (Page 675, right column, “Materials” paragraph), a discrete value within “44 mol% to 48 mol%”.

Claims 14, 21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (U.S. Patent Publication # 2014/0239221), hereinafter “Harrison”.
With respect to claims 14, 21, and 26, Harrison discloses a sorbent-polymer matrix which can be formed into a sheet or as particles through which solution is passed over or through (Paragraph [0195, 0256]), wherein in one example polyvinyl alcohol homopolymer is mixed with inorganic substance LAI (lithium aluminum intercalate: see Paragraph [0186], “inorganic substance”) to from a solid which is dried and ground to form particles (Paragraph [0357]). Harrison discloses that the sorbent-polymer matrix can be disposed in a cartridge filter (Paragraphs [0195, 0256]). 
Harrison teaches that 70 g vinyl alcohol based polymer, and 100 g (total; three additions) of LAI is added to form the sorbent-polymer matrix, wherein 70/170 = 41.2 mass %, greater than “30 mass%”. 
The Examiner acknowledges that one of ordinary skill in the art would have to choose the example in Paragraph [0357] to include in the cartridge filter embodiment discussed in Paragraphs [0195, 0256]); however, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” the example disclosed in Paragraph [0357], as the teaching represents a finite number of identified, predictable combinations. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
With respect to the limitations “chlorine neutralizer” and “the chlorine neutralizing”, it is submitted that these intended use limitations are not given patentable weight; the sorbent-polymer matrix of Harrison is capable of neutralizing a chlorine-containing component. It has been held that a recitation with respect to the manner in which a claim apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex Parte Masham, 2 USPQ2d 1647 (1987). It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/            Primary Examiner, Art Unit 1778                                                                                                                                                                                            	08 August 2022